1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABRAHAM STAPLETON,                                   Case No.: 18-cv-00733-JLB
12                                       Plaintiff,
                                                          ORDER PROVIDING PLAINTIFF
13   v.                                                   NOTICE OF DEFENDANTS’
                                                          MOTION FOR SUMMARY
14   E. CRUZ, et al.,
                                                          JUDGMENT RE FAILURE TO
15                                   Defendants.          EXHAUST ADMINISTRATIVE
                                                          REMEDIES
16
17
18         Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant
19   to the Civil Rights Act, 42 U.S.C. § 1983.
20         Defendants have filed a motion for summary judgment pursuant to Federal Rule of
21   Civil Procedure 56 and Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc). In their
22   Motion, Defendants argue that Plaintiff has failed to exhaust all available administrative
23   remedies prior to filing this lawsuit, as required by the Prison Litigation Reform Act
24   (“PLRA”). See 42 U.S.C. § 1997e(a).
25         “The PLRA mandates that inmates exhaust all available administrative remedies
26   before filing “any suit challenging prison conditions,” including, but not limited to, suits
27   under § 1983.” Albino, 747 F.3d at 1171 (citing Woodford v. Ngo, 548 U.S. 81, 85 (2006)).
28   “Exhaustion should be decided, if feasible, before reaching the merits of a prisoner’s

                                                      1
                                                                                       18-cv-00733-JLB
1    claim.” Id. at 1170. The Ninth Circuit has held that “the appropriate procedural device for
2    pretrial determination of whether administrative remedies have been exhausted under the
3    PLRA . . . is a motion for summary judgment under Rule 56.” Id. at 1168.
4          Rule 56 tells you what you must do in order to oppose a Motion for Summary
5    Judgment. Generally, summary judgment must be granted when there is no genuine issue
6    of material fact--that is, if there is no real dispute about any fact that would affect the result
7    of your case, the party who asked for summary judgment is entitled to judgment as a matter
8    of law, which will end your case. When a party you are suing makes a motion for summary
9    judgment that is properly supported by declarations (or other sworn testimony), you cannot
10   simply rely on what your complaint says. Instead, you must set out specific facts in
11   declarations, depositions, answers to interrogatories, or authenticated documents, as
12   provided by Rule 56(e), that contradict the facts shown in the defendants’ declarations and
13   documents and show that there is a genuine issue of material fact for trial.
14         Accordingly, Plaintiff is hereby provided with notice that Defendants have asked the
15   Court to find, as a matter of law, that he failed to exhaust administrative remedies pursuant
16   to 42 U.S.C. § 1997e(a). Plaintiff is further advised of his opportunity to include in his
17   Opposition to Defendants’ Motion whatever arguments and documentary evidence he may
18   have to show that he did, in fact, exhaust all administrative remedies related to his claims
19   as were available to him prior to filing suit. See Marella v. Terhune, 568 F.3d 1024, 1028
20   (9th Cir. 2009) (a district court must “effectively give [Plaintiff] fair notice that he should
21   have submitted evidence regarding exhaustion of administrative remedies”).
22         The Court cautions Plaintiff that if he does not submit his own evidence in
23   opposition, summary judgment, if appropriate, may be entered against him. If summary
24   judgment is granted, his unexhausted claims will be dismissed and there will be no trial on
25   the merits as to his unexhausted claims.
26         Defendants’ Motion is currently set for hearing on February 25, 2019 before the
27   Honorable Larry A. Burns. The Court hereby RESETS the hearing for April 5, 2019 at
28   11:00 a.m. before Magistrate Judge Burkhardt.            Accordingly, Plaintiff must file an

                                                     2
                                                                                         18-cv-00733-JLB
1    opposition to Defendants’ Motion and serve it upon Defendants’ counsel of record no later
2    than March 15, 2019. Defendants may file a reply no later than March 29, 2019.
3          At the time set for hearing, the Court will consider Defendants’ Motion fully briefed
4    as submitted on the papers. Unless otherwise ordered, no appearances are required on the
5    date set for hearing and no oral argument will be heard. See S.D. Cal. CivLR 7.1.d.1.
6          IT IS SO ORDERED.
7    Dated: January 23, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                   18-cv-00733-JLB
